Exhibit 10.4

 

AMENDMENT TO THE

AMENDED AND RESTATED STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

OF

SOUTHWEST WATER COMPANY

 

This Amendment (“Amendment”) to the Amended and Restated Stock Option Plan for
Non-Employee Directors of Southwest Water Company (the “Plan”) is adopted by
Southwest Water Company, a Delaware corporation (the “Company”), effective as of
May 13, 2004.

 

RECITALS

 

WHEREAS, the Board of Directors (the “Board”) originally adopted the Stock
Option Plan for Non-Employee Directors on March 27, 1996 and the Plan, as
amended, was approved by the stockholders on May 23, 2000;

 

WHEREAS, Section 7.2 of the Plan provides that the Plan may be amended from time
to time by the Board, subject in certain circumstances to stockholder approval
of such amendment; and

 

WHEREAS, the Board believes it is in the best interests of the stockholders to:
(i) increase the number of shares issuable under the Plan by an additional
250,000 shares, (ii) increase the number of options to purchase shares
automatically granted to Non-Employee Directors upon initial election or
appointment and annually (subject to continued service on the Board) to 10,000
shares, subject to adjustment in the event of future stock splits, stock
dividends or stock combinations, and (iii) extend the Plan’s termination date to
May 13, 2014.

 

NOW, THEREFORE, the following amendments to the Plan are adopted by the Company.

 

AMENDMENTS

 

Effective as of May 13, 2004, Section 2.1 of the Plan is hereby amended and
replaced in its entirety as follows:

 

Section 2.1                                      “Shares Subject to Restated
Director Option Plan.

 

Subject to Section 4.6 (relating to adjustments in shares upon a
Recapitalization, as defined therein), the shares of stock subject to Options
shall be shares of Common Stock.  The aggregate number of shares of Common Stock
which may be issued upon exercise of Options shall not exceed Six Hundred Eighty
Seven Thousand Five Hundred Fifty Five (687,555).  The foregoing gives effect to
stock splits and stock dividends through February 12, 2004.

 

--------------------------------------------------------------------------------


 

Effective as of May 13, 2004, the Section 3.2 of the Plan is hereby amended and
replaced in its entirety as follows:

 

“Subject to Section 3.3 below, effective as of the 2004 Annual Meeting of
Stockholders, each person who is a Non-Employee Director immediately as of and
following the 2004 Annual Meeting of Stockholders shall be granted automatically
on the date of the 2004 Annual Meeting of Stockholders an additional option to
purchase 10,000 of Common Stock.  Each person who first becomes a Non-Employee
Director after the 2004 Annual Meeting of Stockholders by election or
appointment to the Board shall be granted automatically on the date of such
person’s election or appointment to the Board, an initial Option to purchase
10,000 shares of Common Stock. Each Non-Employee Director shall thereafter be
automatically granted on the date of each subsequent Company Annual Meeting of
Stockholders as of and following which such person continues as a Non-Employee
Director, an additional option to purchase 10,000 shares of Common Stock.  The
10,000 share option grants provided by this paragraph are subject to
anti-dilution adjustments in connection with any stock split, stock dividend, or
stock combination as governed by Section 4.6 hereof.”

 

Effective as of May 13, 2004, Section 4.6 of the Plan is hereby amended and
replaced in its entirety as follows:

 

“Section 4.6 – Adjustments in Outstanding Securities

 

In the event that the outstanding shares of the Common Stock subject to Options
are changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of merger (including
reincorporation by means of merger), consolidation, recapitalization,
reclassification, stock split-up, stock dividend or combination of shares (a
“Recapitalization”), the Board shall make an appropriate and equitable
adjustment in (i) the number and kind of shares as to which all outstanding
Options, or portions thereof then unexercised, shall be exercisable, to the end
that after such event the Optionee’s proportionate interest shall be maintained
as before the occurrence of such event; (ii) the limitations Section 2.1 above
on the maximum number and kind of shares which may be issued under this Plan;
and (iii) the number of options specified in Section 3.2 automatically granted
to Directors.  Any adjustment in an outstanding Option shall be made without
change in the total price applicable to the Option or the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices) and with any necessary corresponding
adjustment in option price per share.  Any such adjustment made by the Board
shall be final and binding upon all Optionees, the Company and all other
interested persons.”

 

Effective as of May 13, 2004, the last sentence of Section 7.2 of the Plan is
hereby amended and replaced in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“No Option may be granted during any period of suspension nor after termination
of the Restated Director Option Plan, and in no event may any Option be granted
under this Restated Director Option Plan after May 13, 2014.”

 

--------------------------------------------------------------------------------


 

*  *  *  *  *

 

The undersigned, Shelley A. Farnham, Secretary of the Company, hereby certifies
that amendments described above were adopted by the Board on February 12, 2004,
and that the amendment increasing the number of shares authorized under the Plan
was approved by the Company’s stockholders on May 13, 2004.

 

Executed at Los Angeles, California this 13th day of May, 2004.

 

 

Southwest Water Company,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Shelley A. Farnham

 

 

Secretary

 

--------------------------------------------------------------------------------